Citation Nr: 1623683	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-28 560A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee disability.  

2.  Entitlement to an initial compensable rating for a left knee disability.  

3.  Entitlement to service connection for hernia.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to June 2001, and from August 2001 to October 2011.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The issues of entitlement to service connection for a right ankle disability, a right hip disability, and a left ankle disability were raised by the Veteran in his October 2013 substantive appeal; additionally, the issue of entitlement to service connection for an acquired psychiatric disorder was raised by the record in an April 2014 VA treatment record.  As these issues were raised prior to VA's recent amendment regarding standardized claims forms, these issues are referred to the agency of original jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the case should be remanded for additional development.

In an October 2013 VA treatment record, the Veteran indicated that he receives most of his medical treatment at the medical facility at Edwards Air Force Base.  Remand is necessary so that these records may be obtained.  38 C.F.R. § 3.159(c)(2) (2015).  VA treatment records since May 2014 must also be obtained.  Id.

In a May 2016 statement, the Veteran's representative asserted that the range of motion of his right and left knee disabilities have worsened since he was last examined.  As the service-connected disabilities may have worsened, the Veteran should be afforded a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran has a current diagnosis of tension headaches.  Although the Veteran's service treatment records contain only one reference to headaches, in his October 2013 substantive appeal, he asserted that he has had these headaches on a continuous basis since his service.  The Veteran is competent to report the onset and frequency of headaches.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A VA examination must be scheduled to determine the nature and etiology of his headaches.  See 38 U.S.C.A.  § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has also asserted that he had a ventral hernia while serving in Southwest Asia in 2001, and that he had an inguinal hernia in 1996.  Neither of these hernias are reflected in his service treatment records; however, the Veteran is competent to report symptoms such as pain in areas he was told he had a hernia.  Layno, 6 Vet. App. at 470 (1994).   A September 2011 VA examination diagnosed the Veteran with an inguinal hernia, but such was not noted during a physical examination.  Similarly, a VA treatment record diagnosed the Veteran with a ventral hernia, although none was noted on physical examination.  In light of the conflicting evidence as to the existence and etiology of the Veteran's inguinal and ventral hernias, a VA examination must be scheduled upon remand.  McLendon, 20 Vet. App. at 81 (2006).

As to hearing loss, a September 2011 VA examination did not reflect hearing impairment for VA purposes.  See 38 C.F.R. § 3.385 (2016).  However, the Veteran reported in his October 2013 that it is almost impossible for him to hear voices clearly.  Although he appears to attribute this problem primarily to already service-connected tinnitus, the Veteran should be afforded another VA examination to determine whether his hearing has worsened so that the provisions of 38 C.F.R. § 3.385 are now met.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all medical treatment records from Edwards Air Force Base since October 2011.

2.  Obtain VA treatment records since May 2014.

3.  Schedule the Veteran for VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected right and left knee disabilities.  The entire record must be reviewed by the examiner.  Any indicated studies, including range of motion testing, should be performed.  The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the headaches claim.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current headache disability, and, if so, whether it first manifested during, or is otherwise related to, his active service.

The examiner must consider the Veteran's report of headaches during service.   

The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his hernia(s).  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has residuals of an inguinal or ventral hernia, or has had residuals during the pendency of the claim even if now resolved.

If so, the examiner is also to provide an opinion whether it is at least as likely as not that any identified hernia manifested during, or is otherwise related to, his active service.

The examiner must consider the Veteran's reports of hernia symptoms during service.     

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA audiology examination.  The entire record must be reviewed by the examiner.   

The examiner should conduct the appropriate testing to determine whether the Veteran has hearing impairment for VA purposes under 38 C.F.R. § 3.385.

If so, the examiner is also to provide an opinion whether it is at least as likely as not that any identified hearing loss manifested during, or is otherwise related to, his active service.

The examination report must include a complete rationale for all opinions expressed.  

7.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

